 

 

 

PROMISSORY NOTE

 



No. 1 Dated as of: May 27, 2014   New York, New York



 

FOR VALUE RECEIVED, AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC. (“Payor”)
promises to pay to the order of CARP, LLC (“Payee”), on the day that is the
first (1st) anniversary of the date hereof (the “Maturity Date”), in lawful
money of the United States of America, in immediately available funds and at the
office of Payee located c/o American Realty Capital, 405 Park Avenue, 12th
Floor, New York, New York, the aggregate unpaid principal amount of the loan
(the “Loan”) in the amount of Forty-Five Million Dollars ($45,000,000) advanced
by Payee to Payor on the date hereof. Payor shall have the right to extend the
Maturity Date to a date that is not later than the second (2nd) anniversary of
the date hereof. Payor may prepay all or any portion of the Loan prior to the
Maturity Date, provided that any partial prepayment of the Loan is made in no
less than One Hundred Thousand Dollars ($100,000) increments.

 

The unpaid principal amount of the Loan from time to time outstanding shall bear
interest at the rate of six percent (6%) per annum commencing on July 1, 2014.
Payor hereby waives (to the extent permitted by applicable law) presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note shall be binding upon Payor and its successors and assigns,
and the terms and provisions of this Promissory Note shall inure to the benefit
of Payee and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein or in any other
promissory note or other instrument, this Promissory Note shall not be deemed
replaced, superseded or in any way modified by any promissory note or other
instrument entered into on or after the date hereof which purports to create or
evidence any loan or advance by Payee to any Payor (except any (a) amendments or
amendments and restatements of this Promissory Note or (b) supplements made
hereby in accordance with the terms hereof).

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

The terms and provisions of this Promissory Note are severable, and if any term
or provision shall be determined to be superseded, illegal, invalid or otherwise
unenforceable in whole or in part pursuant to applicable laws or other legal
requirements by a governmental authority having jurisdiction, such determination
shall not in any manner impair or otherwise affect the validity, legality or
enforceability of that term or provision in any other jurisdiction or any of the
remaining terms and provisions of this Promissory Note in any jurisdiction.

 

This Promissory Note may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Promissory Note by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Promissory Note.

 

[Signature Page Follows]

 



1

  

  

IN WITNESS WHEREOF, Payor has caused this Promissory Note to be executed and
delivered by its proper and duly authorized officer or authorized signatory, as
the case may be, as of the date set forth below its signature hereto.

 

 

 

PAYOR:

 

American Realty Capital Hospitality Trust, Inc., a

Maryland corporation



 

 

By:       /s/  Jonathan P. Mehlman                                   

             Name:    Jonathan P. Mehlman

             Title:      Chief Investment Officer

 

Dated as of:  May 27, 2013

  

2



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

